Exhibit 10.31

Grant No:                       

HHGREGG, INC.

2007 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

PERFORMANCE-BASED VESTING

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is dated as
of June 2, 2011, between hhgregg, Inc., a corporation organized under the laws
of the State of Delaware (the “Company”), and the individual identified in
paragraph 1 below, currently residing at the address set out at the end of this
Agreement (“you” or the “Participant”).

1. Grant of Restricted Stock Units. Pursuant to the hhgregg, Inc. 2007 Equity
Incentive Plan (the “Plan”), the Company will award to you up to
            Restricted Stock Units (the “Maximum Number of Restricted Stock
Units”). Each Restricted Stock Unit subject to this Award represents the
unsecured right to receive one share of the Company’s Stock, subject to the
restrictions, terms and conditions contained in this Award Agreement. You are
not required to make any payment to the Company or its Affiliates (other than
past and future services to the Company and its Affiliates) with respect to your
receipt of this Award, the vesting of this Award, or the delivery of Stock in
respect of this Award.

 

Participant  

                              

  Maximum Number of Restricted Stock Units  

                              

  Grant Date  

                              

  Vesting Date  

                              

 

Award Subject to the Plan. This Award shall be subject to the terms and
conditions of the Plan, which are hereby incorporated by reference. Except as
otherwise expressly provided herein, in the event of any conflict between the
terms of this Award Agreement and the Plan, the terms of the Plan shall control.
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Plan.



--------------------------------------------------------------------------------

2. Determination of Number of Restricted Stock Units.

(a) Subject to meeting the requirements of Sections 4, 5 and 6, you will be
entitled to that percentage of the Maximum Number of Restricted Stock Units set
forth in the table below, rounded up to the nearest whole number of Restricted
Stock Units, that corresponds to the Adjusted EBITDA of the Company for the
fiscal year of the Company ending March 31, 2012 expressed as a percentage of
the Target Adjusted EBITDA for such fiscal year, as set forth in the table
below:

 

Performance Matrix for the 2011-2012

Fiscal Year

Adjusted EBITDA as

Percentage of Target

Adjusted EBITDA

 

Percentage of

Maximum Number

of Restricted Stock

Units

100% or more   100% 25% or more but less than 100%   Such percentage Less than
25%   0%

For this purpose, (i) “Adjusted EBITDA” shall mean EBITDA without giving effect
to stock-based compensation related to the outstanding stock issued in exchange
for a non-recourse note and stock appreciation rights representing variable
awards, the consolidation of the variable interest entities which are no longer
consolidated, the non-capitalized transaction costs related to the
recapitalization, restructuring charges, gain on the sale of certain extended
service plan warranties, asset impairments and gain/loss related to early
extinguishment of debt and any other adjustments approved by the Committee; and
(ii) “Target Adjusted EBITDA” shall mean $137,200,000.

(b) Within thirty (30) days after the receipt by the Committee of the audited
financial statements for the Company’s fiscal year ending March 31, 2012, but no
later than November 30, 2012, the Committee shall establish the Company’s
Adjusted EBITDA for such fiscal year and shall determine the percentage of the
Target Adjusted EBITDA that was achieved. The Committee will calculate and set
forth in writing the number of Restricted Stock Units awarded to you. Any
Restricted Stock Units that are not awarded to you by the Committee will be
automatically forfeited, will revert to the Plan, and you will have no rights
with respect to such Restricted Stock Units.

3. Restriction Period. Any Restricted Stock Units that are awarded by the
Committee pursuant to Section 3 above will be subject to a Risk of Forfeiture
which will lapse if you remain continuously in service as an employee,
consultant or director of the Company or an Affiliate through to the Vesting
Date set forth above. Except as set forth in



--------------------------------------------------------------------------------

Sections 5 and 6 below, if your employment or other association with the Company
and its Affiliates ends prior to the Vesting Date for any reason, including
because of your employer ceasing to be an Affiliate of the Company, your Award
shall be forfeited in its entirety and you will have no further rights with
respect to the Restricted Stock Units subject to this Award. Military or sick
leave or other bona fide leave shall not be deemed a termination of employment
or other association, provided that it does not exceed the longer of ninety
(90) days or the period during which your reemployment rights, if any, are
guaranteed by statute or by contract.

4. Death or Disability. If prior to the Vesting Date your employment or other
service association with the Company and its Affiliates ends due to your death
or is involuntarily terminated by the Company or an Affiliate of the Company by
reason of your total and permanent disability, as determined under the long-term
disability plan maintained by the Company or an Affiliate of which you are a
participant (your “Disability”), then you shall be entitled to settlement of
that percentage of your Restricted Stock Units awarded by the Committee pursuant
to Section 3 that is equal to: (a) the number of whole and partial months of
service you have completed from the date of this Award Agreement through to the
date of your death or termination of employment; divided by (b) thirty-six, with
any fractional Restricted Stock Units rounded down.

5. Change of Control.

(a) Upon a Change of Control that occurs on or prior to March 31, 2012, provided
that you remain continuously in service as an employee, consultant or director
of the Company or an Affiliate through to the date of consummation of the Change
of Control, you will be entitled to settlement of the Maximum Number of
Restricted Stock Units multiplied by a percentage equal to (i) the number of
whole and partial months elapsed between the date of this Award Agreement and
the date of the Change of Control; divided by (ii) thirty-six, with any
fractional Restricted Stock Units rounded down.

(b) Upon a Change of Control that occurs after March 31, 2012 but prior to the
Vesting Date, provided that you remain continuously in service as an employee,
consultant or director of the Company or an Affiliate through to the date of
consummation of the Change of Control, you will be entitled to settlement of the
number of Restricted Stock Units awarded to you by the Committee pursuant to
Section 3 multiplied by a percentage equal to (i) the number of whole and
partial months elapsed between the date of this Award Agreement and the date of
the Change of Control; divided by (ii) thirty-six, with any fractional
Restricted Stock Units rounded down.

6. Form and Timing of Payment. Settlement of Restricted Stock Units for which
the Risk of Forfeiture has lapsed pursuant to Sections 4, 5 or 6 above shall be
made to you by delivery of an equivalent number of shares of Stock in a single
lump sum within 30 days of the earliest of the following, as applicable: (a) the
Vesting Date; (b) if, prior to the Vesting Date, your employment or other
service association with the Company and its Affiliates ends due to your death
or is involuntarily terminated by reason of your Disability, the later of the
date of your death or Disability and the date of the Committee’s determination
pursuant to Section 3 of the number of Restricted Share Units awarded to you;
and (c) the date of a Change of Control that occurs prior to the Vesting Date.
The form of such delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company.



--------------------------------------------------------------------------------

7. No Voting or Right to Dividend Equivalents. Your Restricted Stock Units carry
neither voting rights nor rights to dividends. You, or your estate or heirs,
have no rights as a shareholder of the Company unless and until your Restricted
Stock Units are settled by issuing shares of Stock. No adjustments will be made
for dividends or other rights if the applicable record date occurs before your
shares of Stock are issued.

8. Transfer of Award. Except as set forth in the Plan, your Award is not
transferable, and may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.

9. Withholding. Prior to the date of settlement of your Award of Restricted
Stock Units, you shall remit to the Company or its Affiliate, as applicable, an
amount sufficient to satisfy federal, state, local or other withholding tax
requirements with respect to your Award. You further acknowledge that the
Company and its Affiliates have the right to deduct from payments of any kind
otherwise due to you any federal, state, local or other taxes of any kind
required by law to be withheld with respect to the grant, vesting or settlement
of your Award. However, if the Committee, acting in its sole discretion, so
permits, you may elect to satisfy an applicable withholding requirement, in
whole or in part, by having the Company withhold shares of Stock to satisfy your
tax obligations, subject to any restrictions or limitations that the Committee
deems appropriate; provided, however, that the number of such shares of Stock so
withheld shall not exceed the amount necessary to satisfy the Company’s required
tax withholding obligations using the minimum required statutory withholding
rates for federal, state, local and foreign tax purposes, including payroll
taxes, that are applicable to supplemental taxable income. Unless the tax
withholding obligations of the Company and its Affiliates are satisfied, the
Company shall have no obligation to deliver to you any Stock.

10. Tax Consequences. The Company makes no representation or warranty as to the
tax treatment to you of your receipt of this Award or the shares of Stock to be
issued hereunder or upon the sale or other disposition of such Stock. You
represent and warrant that you have reviewed with your own tax and/or financial
advisors the federal, state, local and other tax consequences of the
transactions contemplated by this Award Agreement, and that you are relying
solely on such advisors and not on any statements or representations of the
Company or any of its Affiliates or agents. You understand that you (and not the
Company or its Affiliates) are solely responsible for any income tax liability
that may arise in connection with the grant, vesting or settlement of the Award
of Restricted Stock Units under this Award Agreement.

11. Not a Service Contract. This Award Agreement is not an employment or service
contract. Nothing in your Award shall be deemed to create in any way whatsoever
any obligation on your part to continue in the employ or other service of the
Company or an Affiliate. Nothing in your Award shall be deemed to require the
Company or an Affiliate to continue your employment or other service
association, or to interfere in any way with the



--------------------------------------------------------------------------------

right of the Company or an Affiliate, subject to the terms of any separate
employment or consulting agreement or provision of law or corporate articles or
by-laws to the contrary, at any time to terminate your employment or other
service arrangement or to increase or decrease, or otherwise adjust, the other
terms and conditions of your employment or other association with the Company
and its Affiliates.

12. Amendment. The Committee may amend the terms of this Award Agreement,
prospectively or retroactively, provided that the Award Agreement as amended is
consistent with the terms of the Plan. Notwithstanding the foregoing, except as
set forth in the Plan, no amendment or modification of this Award Agreement by
the Committee shall impair the rights of the Participant without the
Participant’s consent.

13. Entire Agreement. This Award Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings relating to the subject matter of this Award Agreement.

14. Section 409A of the Code. It is intended that this Award and any amounts
payable under this Award shall be exempt from Section 409A of the Code as a
“short-term deferral” within the meaning of Treasury Regulation
Section 1.409A-1(b)(4), and the provisions of this Award Agreement shall be
construed and interpreted in accordance with such intentions and to avoid the
imputation of any additional tax, penalty or interest under Section 409A of the
Code.

15. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without regard to the conflict of laws
principles thereof, and shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian, or other legal representative of the Participant. This Agreement may
be executed in one or more counterparts all of which together shall constitute
but one instrument.

16. Participant’s Acknowledgments. By accepting this Award and signing this
Award Agreement below, you acknowledge that you: (i) have read this Award
Agreement; (ii) understand that a copy of the Plan is available upon request
from the Company; (iii) have been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of your own choice or have
voluntarily declined to seek such counsel; (iv) understand the terms and
consequences, including the tax consequences, of this Award Agreement and the
Award; (v) are fully aware of the legal and binding effect of this Agreement;
(vi) accept the Award subject to all the terms and conditions of the Plan and
this Award Agreement; and (vii) agree to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Plan or relating to the Award or this Award Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date first above written.

HHGREGG, INC.

 

By:       By:

 

     

 

Jeremy Aguilar       Signature of Participant Chief Financial Officer      